DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed step of “modifying at least one energizing parameter” in claim 4 is deemed to be new matter not supported by the originally filed specification. Current application is a CON of 16418160 which is a CON of 15373550 which is a CON of 15177748 which is a DIV of 14044092. The originally filed specification of 14044092 is silent with respect to the step of “modifying at least one energizing parameter” as claimed in claim 4 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 11-12 of U.S. Patent No. 9,540,759 in view of Padmapani et al. (US 5,877,090).
 	For claim 1, claim 1 of the patent discloses a method for dehydrating a wet article with a radio frequency (RF) applicator  having an anode element, a cathode element, and a controller (claim 1 of patent, lines 1-4), the method comprising: capacitively coupling the anode element to the cathode element (claim 1 of patent, lines 5-6); energizing the RF applicator to generate a field of electromagnetic radiation (e-field) within the radio frequency spectrum between the anode and cathode element (claim 1 of patent, lines  7-12); determining in the controller a dynamic drying cycle of operation (claim 1 of patent, lines 14-15 disclose a drying cycle, drying cycle includes a predetermined drying cycle and a dynamic drying cycle); controlling the energization of the RF applicator according to the determination of the dynamic drying cycle of operation wherein liquid in the wet article residing within the e-field will be dielectrically heated to effect a drying of the wet article (claim 1 of patent, last paragraph). However, claim 1 of the patent does not disclose supplying a power level to the RF applicator to energize the RF applicator and controlling the power level. Padmapani et al. teach a concept of coupling the radio frequency generator 190 to the cathode and anode for producing an electromagnetic  filed between the cathode and anode (col. 4, lines 47-52); supplying a power level to RF applicator 190 to energize the RF applicator  and controlling the power level (col. 4, lines 54-58 disclose the power level is controllable variable that is controlled by a system control module 176 such as a process control computer). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the claim 1 of the patent to include supplying a power level to the RF applicator to energize the RF applicator and controlling the power level as taught by Padmapani et al. in order to improve the drying operation control efficiency. 
	 For claim 2, see lines 11-13 of claim 1 of the patent. 
	For claim 3, see claim 2 of  the patent.
	For claim 6, see claim 7 of the patent.
	For claim 7, see claim 11 of the patent.
	For claim 8, see claim 12 of the patent. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,323,881 in view of Padmapani et al. (US 5,877,090).
 	For claim 1, claim 1 of the patent discloses a method for dehydrating a wet article with a radio frequency (RF) applicator  having an anode element, a cathode element, and a controller (claim 1 of patent, lines 1-3), the method comprising: capacitively coupling the anode element to the cathode element (claim 1 of patent, lines 4-5); energizing the RF applicator to generate a field of electromagnetic radiation (e-field) within the radio frequency spectrum between the anode and cathode element (claim 1 of patent, lines  6-9); determining in the controller a dynamic drying cycle of operation (claim 1 of patent, lines 12-13); controlling the energization of the RF applicator according to the determination of the dynamic drying cycle of operation wherein liquid in the wet article residing within the e-field will be dielectrically heated to effect a drying of the wet article (claim 1 of patent, last paragraph). However, claim 1 of the patent does not disclose supplying a power level to the RF applicator to energize the RF applicator and controlling the power level. Padmapani et al. teach a concept of coupling the radio frequency generator 190 to the cathode and anode for producing an electromagnetic  filed between the cathode and anode (col. 4, lines 47-52); supplying a power level to RF applicator 190 to energize the RF applicator  and controlling the power level (col. 4, lines 54-58 disclose the power level is controllable variable that is controlled by a system control module 176 such as a process control computer). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the claim 1 of the patent to include supplying a power level to the RF applicator to energize the RF applicator and controlling the power level as taught by Padmapani et al. in order to improve the drying operation control efficiency. 
	 For claims 2-8, see claims 2-8 of the patent, respectively. 
	 For claim 9, claim 9 of the patent discloses a textile material treating applicator for dehydrating a wet article according to a dynamic drying cycle of operation (patent, claim 9, lines 1-2), comprising: an anode element and a cathode element (patent, claim 9, line 3); a capacitive couple between the anode element and the cathode element (patent, claim 9, lines 4-5); a radio frequency (RF) generator coupled to the anode element and the cathode element and selectively energizable to generate electromagnetic radiation in the radio frequency spectrum wherein the energization of the RF generator sends electromagnetic radiation through the applicator via the capacitive couple to form a field of electromagnetic radiation ( e-field) in the radio frequency spectrum to dielectrically heat liquid within the wet article proximate to at least one of the anode element or the cathode element (patent, claim 9, lines 6-15); and a controller coupled with the RF generator to determine the dynamic drying cycle of operation and to control energization of the RF generator according to the determination of the dynamic drying cycle of operation (patent, claim 1, last paragraph). However, claim 1 of the patent does not disclose supplying a power level to the RF applicator to energize the RF applicator and controlling the power level. Padmapani et al. teach a concept of coupling the radio frequency generator 190 to the cathode and anode for producing an electromagnetic  filed between the cathode and anode (col. 4, lines 47-52); supplying a power level to RF applicator 190 to energize the RF applicator  and controlling the power level (col. 4, lines 54-58 disclose the power level is controllable variable that is controlled by a system control module 176 such as a process control computer). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the claim 1 of the patent to include supplying a power level to the RF applicator to energize the RF applicator and controlling the power level as taught by Padmapani et al. in order to improve the drying operation control efficiency. 
	 For claims 10-20, see claims 10-20 of the patent, respectively. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 029,088 in view of Padmapani et al. (US 5,877,090).
 	For claim 1, claim 1 of the patent discloses a method for dehydrating a wet article with a radio frequency (RF) applicator  having an anode element, a cathode element, and a controller (claim 1 of patent, lines 1-3), the method comprising: capacitively coupling the anode element to the cathode element (claim 1 of patent, lines 4-5); energizing the RF applicator to generate a field of electromagnetic radiation (e-field) within the radio frequency spectrum between the anode and cathode element (claim 1 of patent, lines  6-9); determining in the controller a dynamic drying cycle of operation (claim 1 of patent, lines 12-13); controlling the energization of the RF applicator according to the determination of the dynamic drying cycle of operation wherein liquid in the wet article residing within the e-field will be dielectrically heated to effect a drying of the wet article (claim 1 of patent, last paragraph). However, claim 1 of the patent does not disclose supplying a power level to the RF applicator to energize the RF applicator and controlling the power level. Padmapani et al. teach a concept of coupling the radio frequency generator 190 to the cathode and anode for producing an electromagnetic  filed between the cathode and anode (col. 4, lines 47-52); supplying a power level to RF applicator 190 to energize the RF applicator  and controlling the power level (col. 4, lines 54-58 disclose the power level is controllable variable that is controlled by a system control module 176 such as a process control computer). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the claim 1 of the patent to include supplying a power level to the RF applicator to energize the RF applicator and controlling the power level as taught by Padmapani et al. in order to improve the drying operation control efficiency. 
	 For claims 2-8, see claims 2-8 of the patent, respectively. 
	 For claim 9, claim 9 of the patent discloses a textile material treating applicator for dehydrating a wet article according to a dynamic drying cycle of operation (patent, claim 9, lines 1-2), comprising: an anode element and a cathode element (patent, claim 9, line 3); a capacitive couple between the anode element and the cathode element (patent, claim 9, lines 4-5); a radio frequency (RF) generator coupled to the anode element and the cathode element and selectively energizable to generate electromagnetic radiation in the radio frequency spectrum wherein the energization of the RF generator sends electromagnetic radiation through the applicator via the capacitive couple to form a field of electromagnetic radiation ( e-field) in the radio frequency spectrum to dielectrically heat liquid within the wet article proximate to at least one of the anode element or the cathode element (patent, claim 9, lines 6-15); and a controller coupled with the RF generator to determine the dynamic drying cycle of operation and to control energization of the RF generator according to the determination of the dynamic drying cycle of operation (patent, claim 1, last paragraph). However, claim 1 of the patent does not disclose supplying a power level to the RF applicator to energize the RF applicator and controlling the power level. Padmapani et al. teach a concept of coupling the radio frequency generator 190 to the cathode and anode for producing an electromagnetic  filed between the cathode and anode (col. 4, lines 47-52); supplying a power level to RF applicator 190 to energize the RF applicator  and controlling the power level (col. 4, lines 54-58 disclose the power level is controllable variable that is controlled by a system control module 176 such as a process control computer). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the claim 1 of the patent to include supplying a power level to the RF applicator to energize the RF applicator and controlling the power level as taught by Padmapani et al. in order to improve the drying operation control efficiency. 
	 For claims 10-20, see claims 10-20 of the patent, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY